F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                 UNITED STATES COURT OF APPEALS                          July 13, 2005

                                 TENTH CIRCUIT                      PATRICK FISHER
                                                                             Clerk


 WOODIE MACK ASHFIELD,

          Plaintiff-Appellant,

 v.

 CASPER CACCIATORE, Detective,
 Pueblo Police Department; J. E.
 TRUJILLO, Sergeant, Pueblo Police                     No. 05-1152
 Department; RUBEN ARCHULETA,                      (D.C. No. 04-Z-2407)
 Captain, Pueblo Police Department;                     (Colorado)
 DOUGLAS K. WILSON, Attorney;
 PUEBLO COUNTY DISTRICT
 ATTORNEY OFFICE; COLORADO
 DEPARTMENT OF CORRECTIONS;
 STATE OF COLORADO; PUEBLO
 POLICE DEPARTMENT,

          Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.
      Mr. Woodie Mack Ashfield is a pro se prisoner appealing the district

court’s dismissal of this action seeking monetary damages pursuant to 42 U.S.C §

1983. We liberally construe Mr. Ashfield’s pleadings, Haines v. Kerner, 404 U.S.

519, 520 (1972), and affirm.

      Mr. Ashfield commenced this action against various police officers, district

attorneys, and state agencies, alleging they violated his civil rights during their

participation in his arrest, conviction, and sentencing. Specifically, he claims his

Fifth Amendment right to be free from self incrimination, his Sixth Amendment

right to counsel, and his Fourteenth Amendment right to due process were

violated by outrageous and unlawful police and prosecutorial conduct. He asks

for ten million dollars in damages for these alleged constitutional violations. The

district court instructed Mr. Ashfield to show his conviction had been declared

invalid, but he failed to address the invalidation issue. Consequently, the district

court dismissed his amended complaint as barred by Heck v. Humphrey, 512 U.S.

477 (1994), and denied his petition for reconsideration.

      In Heck, the Supreme Court held

       to recover damages for allegedly unconstitutional conviction or
       imprisonment, or for other harm caused by actions whose
       unlawfulness would render a conviction or sentence invalid, a §
       1983 plaintiff must prove that the conviction or sentence has been
       reversed on direct appeal, expunged by executive order, declared
       invalid by a state tribunal . . . or called into question by a federal
       court’s issuance of a writ of habeas corpus . . .

                                          -2-
Id. at 486-87. Although Mr. Ashfield contends he is not seeking invalidation of

his sentence but only compensatory damages, the question is whether “a judgment

in favor of the plaintiff would necessarily imply the invalidation of his conviction

or sentence.” Id. at 487 (emphasis added). If Mr. Ashfield succeeds on his

constitutional claims, it would “necessarily imply” his arrest, conviction, and

sentence are invalid. If an inmate is challenging the “fact or duration of

confinement,” habeas corpus is the only available avenue. Boutwell v. Keating,

399 F.3d 1203, 1209 (10th Cir. 2005) (citing Preiser v. Rodriguez, 411 U.S. 475

(1973)). Mr. Ashfield does not allege his conviction has been declared invalid

and, consequently, an action under § 1983 is not cognizable.

      We therefore AFFIRM the district court’s decision and GRANT Mr.

Ashfield’s request to proceed without prepayment of the appellate filing fees. We

remind Mr. Ashfield that he is obligated to continue making payments until the

entire fee has been paid.

                                SUBMITTED FOR THE COURT

                                Stephanie K. Seymour
                                Circuit Judge




                                         -3-